Citation Nr: 1030314	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee patellofemoral syndrome.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1991 to October 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and March 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran an increased evaluation for his right 
knee disability and granted service connection for bilateral pes 
planus and assigned a 10 percent evaluation, respectively.  

The Board notes that the record raises the question of whether 
the Veteran is unemployable due to his service-connected 
disabilities. The issue of entitlement to TDIU rating is part and 
parcel of the increased rating claim. See Rice v. Shinseki, 22 
Vet. App. 447 (2009). Thus, the issues are as noted on the title 
page.

The issue of entitlement to TDIU is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
bilateral pes planus has resulted in pronation, bilateral 
calluses, and accentuated pain on use, without any marked 
pronation, extreme tenderness of the plantar surfaces of his 
feet, or spasming of the tendo achillis on manipulation.

2.  Throughout the rating period on appeal, the evidence fails to 
objectively demonstrate that the Veteran's right knee has any 
limitation of motion in extension, any lateral instability or 
subluxation, any locking, effusion, or dislocation of his 
semilunar cartilage, or limitation of flexion to 30 degrees or 
less.

3.  X-rays of the right knee have been within normal limits and 
fail to demonstrate arthritis.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
service-connected bilateral pes planus have been approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
service-connected right knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

It is observed planus claim stems from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Regarding the right knee claim, a June 2004 letter advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  The letter also advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the level of 
disability, and the effect that the disability has on his 
employment.  The notice provided examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  The letter explained what evidence VA 
would obtain and what evidence the Veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A subsequent letter in March 2006 explained how VA establishes 
rating percentages and effective dates.  The claim was thereafter 
readjudicated, curing any timing defect.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no additional 
development is required with respect to the duty to notify.

Regarding VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, he has been provided with 
a meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Board has reviewed all of the evidence in the claims file.  
Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Bilateral pes planus

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that the Veteran's bilateral pes planus has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, effective June 7, 2004-the date on which 
the Veteran filed his claim for service connection.  The Veteran 
asserts on appeal that he warrants an initial evaluation in 
excess of 10 percent.  

Pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides a 10 percent evaluation for moderate 
bilateral acquired flatfoot where the weightbearing lines are 
over or medial to the great toes and there is inward bowing of 
the tendo achillis and pain on manipulation and use of the feet.  
A 30 percent evaluation is warranted for severe bilateral 
acquired flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of the 
feet, indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent rating is warranted for 
pronounced bilateral acquired flatfoot manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2009).

The Veteran was seen for VA treatment in May 2004, at which time 
he was complained of foot problems.  There was no clubbing, 
cyanosis or edema, and .  examination was normal at that time.  

Private treatment records from October 2005 through March 2006 
demonstrate complaints of foot pain and treatment for bilateral 
plantar fasciitis.  The Veteran was fitted for orthotics, which 
he failed to pick up.  A private doctor, G.B.K., DPM, stated in a 
November 2005 letter that the Veteran had a painful 
hyperkeratotic lesion, subsecond metacarpophalangeal joint of the 
left foot, along with some flat feet deformity and hammertoe 
contractures, two through five bilaterally.  The private doctor 
noted that the Veteran was recommended for orthotics in May 1993, 
but that the orthotics were not made at that time.  

The Veteran underwent a VA feet examination in February 2006.  In 
that report, the VA examiner noted that the Veteran had bilateral 
asymptomatic pes planus when he entered service, and that the in-
service formation of bilateral calluses represented a more-than-
normal progression of that disease during service.  During 
examination, the Veteran was noted as reporting bilateral 
calluses and pain every day, worse on the left than on the right.  
The Veteran did not use any assistive devices, inserts, cane or 
crutches for his bilateral pes planus, though use of a cane was 
noted for his right knee.  He reported taking ibuprofen without 
relief, and also reported that he shaves his calluses on his feet 
once a month, which slightly improved his condition.  He noted 
that the calluses recurred quickly.  He was unable to stand for 
more than 30 minutes, participate in sports, climb ladders, fish 
standing up, or walk more than 60 feet without pain.  The Veteran 
worked on a garbage truck and had to walk considerably during the 
day, as well as climb on and off the truck, all of which was 
difficult for him to do.

Objectively, the Veteran was noted as having a left Achilles 
tendon that tracked laterally, and his right Achilles tendon was 
midline.  He had decreased arches in his feet bilaterally, with 
2+ pulses.  He had no pedal edema, but he had bilateral callus 
formation on the medial surface over the base of his great toe.  
There was a 2.5 centimeter callus over the base of his left first 
metatarsal, which was tender to palpation.  The Veteran had 
minimal callus formation on his right foot in the same 
distribution.  There was significant pain on palpitation of his 
mid-arch bilaterally, though he did not have any pain on 
manipulation bilaterally.  The Veteran was diagnosed with 
bilateral pes planus and bilateral foot callus.  In an addendum 
to the Veteran's foot examination, it was noted that he did not 
have pain during range of motion or flare-ups, nor were any of 
the joints additionally limited by pain, fatigue, weakness or 
lack of endurance following repetitive motion.  X-rays of the 
Veteran's feet were normal bilaterally.

In May 2006 the Veteran was evaluated by VA for a burning-type 
pain in his feet and for pain in his left callus.  The Veteran 
reported that he shaved his calluses but they returned quickly.  
On examination, the Veteran's skin on his feet was noted intact, 
with palpable pedal pulses and intact sensation to touch.  A 
hyperkeratotic lesion on the left subsecond metatarsal head was 
noted.  The Veteran had very low medial arches and full pronation 
on weightbearing.  An August 2006 VA treatment note reflected 
continuing complaints of burning pain on the soles of his feet.  
At that time, his feet did not show any edema or cyanosis.  The 
Veteran was able to walk on his heels, but he could not walk on 
his toes due to the burning pain in his soles.  

Based on the foregoing evidence, the Board finds that a 30 
percent rating is warranted throughout the rating period on 
appeal.  Indeed, the Veteran is noted as having pain throughout 
the appeal period, which he describes as increasing with use, 
particularly with standing and walking-as noted in the VA 
examination.  Throughout the appeal period, the Veteran also had 
bilateral calluses on his feet, which he shaved on a monthly 
basis but which recurred quickly.  Moreover, the Veteran's feet 
demonstrated full pronation when weight bearing in May 2006.  
Thus, the Board finds that the Veteran's disability picture more 
closely approximates that of the next-higher 30 percent 
evaluation.

While a 30 percent rating is justified, there is no support in 
the record for an evaluation in excess of that amount for any 
portion of the rating period on appeal.  In this regard, the 
Board particularly notes the lack of marked pronation throughout 
the appeal period.  Additionally, while the Veteran demonstrated 
some tenderness during his VA examination in his mid-arches, such 
tenderness was not noted as being extreme in nature.  Moreover, 
there was no spasm of the Veteran tendo achillis during 
manipulation.  In fact, the Veteran had no pain on manipulation 
during his VA examination.  

The Board has also considered whether there are any alternate 
diagnostic codes for consideration here.  However, as there is no 
showing of weak foot or claw foot, Diagnostic Codes 5277 and 5278 
are not for application.  There are no other appropriate codes to 
consider in this case.

In sum, a 30 percent rating, but no higher is warranted 
throughout the rating period on appeal.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right knee patellofemoral syndrome

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Veteran's right knee is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
effective June 7, 2004-the date on which the Veteran filed his 
claim for increase.  The Veteran asserts on appeal that he 
warrants an evaluation in excess of 10 percent.  

When flexion of the knee is limited to 45 degrees, a 10 percent 
rating may be assigned.  When flexion is limited to 30 degrees, a 
20 percent evaluation may be assigned.  A 30 percent rating may 
be assigned when flexion of the leg is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent 
evaluation may be assigned.  When extension is limited to 15 
degrees, a 20 percent evaluation may be assigned.  When limited 
to 20 degrees, a 30 percent rating may be assigned.  When 
extension is limited to 30 degrees, a 40 percent evaluation is 
assignable.  A 50 percent evaluation may be assigned when 
extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 
10 percent evaluation.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257

Dislocation of the semilunar cartilage of the knee with frequent 
episodes of "locking," pain and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.
 
Furthermore, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

A review of the record indicates that the Veteran complained of 
knee problems in May 2004.  He stated that such pain was 2/10 in 
intensity.  He described the pain as constant, aching and 
nagging, particularly with movement.  The Veteran was noted as 
having malingering-type guarding during examination of both his 
knees.  There was no looseness or effusion noted, and drawer sign 
was negative.  Reflexes were 2+ and equal bilaterally, and the 
Veteran reported that the reflex examination was painful.  The 
examination was noted as being normal.  

The Veteran underwent a VA examination of his right knee in July 
2004.  At that time, he reported that he had not had surgery on 
his knee since he hurt it in service, though he now had pain 
every day.  The Veteran reported that his right knee swells, 
locks, buckles, pops and grinds.  He did not wear a brace at that 
time, though he did use a cane.  The Veteran took Tylenol as 
needed for pain relief.  He was not able to participate in 
sports, drive more than 30 to 60 minutes, walk more than a mile, 
or stand for more than 10 minutes because of his right knee 
symptoms.  He reported that he was CDL truck driver, but avoided 
driving whenever possible.  He had difficulty sleeping, and 
reported flare-ups once a week overnight, during which time he 
avoided weight bearing.  He also reported missing 4-5 days of 
work in the last 30 days.

Upon examination, the Veteran walked with a limp.  The VA 
examiner noted a lot of groaning, moaning and verbal expressions 
of pain during the examination, without elevated pulse or 
sweating.  There was tenderness in the lateral right joint line.  
The right knee was noted as popping on range of motion testing.  
He had 5/5 motor strength in the right leg, with significant 
encouragement.  There was no crepitus, erythema, instability or 
warmth on examination.  The Veteran had range of motion from 0 to 
120 degrees, with pain expressed at the extreme of both ranges.  
There was no diminution in range of motion with repetitive 
testing.   Deep tendon reflexes were 2+ in his right knee.  The 
VA examiner noted unremarkable knee x-rays from May 2004.  In an 
addendum, the VA examiner noted that the Veteran had no pain 
during range of motion other than that described, and clarified 
that there was no additional limitation by pain, fatigue, 
weakness or lack of endurance following repetitive use.

The Veteran underwent another VA examination of his right knee in 
December 2005.  During the examination, he reported that he still 
had pain during some part of every day, to the point of it almost 
being constant.  The pain was steady, and it increased with 
strenuous activity, such as basketball.  He stated that he had to 
climb stairs slowly and carefully.  His right knee pain did not 
limit his walking, as long as he could walk slowly and take 
occasional breaks.  The Veteran took Relafen twice a day to 
relieve his pain to some extent.  The VA examiner noted negative 
x-rays from May 2004.

On examination, the Veteran had normal motor strength, without 
redness, swelling or deformity in his right knee.  The Veteran's 
right knee was stable in all planes and he had range of motion 
from 0 to 110 degrees, without crepitus or apparent pain.  He 
reported pain at the extreme of both extension and flexion, but 
no objective pain behavior was observed by the examiner.  X-rays 
were ordered and the Veteran was diagnosed with right knee 
patellofemoral syndrome, without instability.  In an addendum, 
the VA examiner noted that the x-ray findings were unremarkable.  
The VA examiner also noted that there was no pain on range of 
motion, other than that noted, and there was no additional 
limitation by pain, fatigue, weakness or lack of endurance 
following repetitive use.

In a December 2005 private treatment record, the Veteran reported 
popping and giving way of his right knee.  He stated that the 
pain in his right knee was worse with weight bearing, and that he 
had pain climbing and descending stairs and ladders.  He reported 
cracking and popping at times, with occasional swelling.  On 
examination, the private physician noted that the Veteran had 
good, equal range of motion in his upper and lower extremities, 
including his right knee, which had good flexion and extension.  
The Veteran was noted as having complaints of tenderness in his 
right knee globally.  The right knee was deemed quite stable, 
without posterior fullness or effusion.  The Veteran's patella 
tracked well.  X-rays of his right knee were grossly normal, and 
Magnetic Resonating Images (MRI) were grossly negative.

Additional private treatment records indicate that the Veteran 
underwent diagnostic arthroscopy surgery on his right knee in 
January 2006.  The January 2006 operation report notes that the 
Veteran had a video arthroscopy and chondroplasty patella with 
patellar shaving.  In January 2006, following surgery, the 
Veteran's right knee showed some swelling, and the private 
physician noted that the Veteran had a "nice looking knee" 
other than the chondromalacia area on his patella.  

In February 2006, the Veteran continued to complain of right knee 
problems.  The private physician noted mild to moderate 
chondromalacia patella and advised against squatting, kneeling, 
stair or ladder climbing, and prolonged running.  The Veteran 
reported significant pain, but the private physician found no 
effusion on examination.  The Veteran had a normal gait.  

In April 2006, the Veteran was again seen for right knee 
problems.  He reported that he was unable to perform his job as a 
garbage man, stating that he could not climb up and down ladders 
with heavy cans.  The private physician examined the Veteran, 
noting that the Veteran had full range of motion without any 
effusion.  The private physician suggested that the Veteran 
consider changing jobs to a position where he did not have to 
squat, kneel, and climb ladders or stairs.  

A May 2006 private record reflects complaints of the right knee 
giving out.  

The Veteran was again examined in June 2006, during which time 
the private physician stated that he could not "really find much 
of anything today."  He noted that the Veteran had a full range 
of motion without effusion, and normal collaterals and cruciates.  
The private physician noted that there may be a little 
patellofemoral crepitus.  The Veteran requested a knee brace, 
which was ordered at that time.  

VA treatment records from April 2006 and August 2006 note 
continued complaints of right knee pain and weakness, which 
prevented him from performing his job as a garbage man.  In 
August 2006, the Veteran walked with a cane.  It was noted that 
he was no longer employed and was collecting unemployment.  At 
that time, a knee brace was ordered for the Veteran with the 
specifications noted by the Veteran's private physician.

Given the foregoing evidence, the Board notes that an evaluation 
in excess of 10 percent is not warranted for the Veteran's 
service-connected right knee patellofemoral syndrome for any 
portion of the rating period on appeal.  Indeed, the objective 
range of motion findings do not meet the criteria for the next-
higher ratings for limited flexion or extension, even considering 
additional limitation of function due to factors such as pain and 
weakness.  Indeed, both VA examination reports indicate that the 
Veteran did not have any lessening of his range of motion with 
repetitive movement.  

The Board has also considered whether an increased rating for the 
right knee is warranted under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, Diagnostic 
Code 5256 is not for application.  Similarly, as the evidence 
fails to demonstrate impairment of the tibia or fibula, a higher 
rating is not possible under Diagnostic Code 5262.  Additionally, 
as there is no showing of genu recurvatum, Diagnostic Code 5263 
is inapplicable.  Finally, while the Veteran complained of 
locking and effusion of his right knee, there is no objective 
evidence on examination throughout the appeal period of any 
locking or effusion.  The Board further notes that the Veteran's 
semilunar cartilage is not noted as ever being dislocated, and in 
fact the Veteran's private physician specifically noted that the 
Veteran's right knee was "nice looking," with exception of the 
chondromalacia patella area.  Thus, the Board finds that 
Diagnostic Code 5258 is inapplicable in this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, in 
the present case, the medical findings do not establish loss of 
both flexion and extension to a compensable degree.  Thus, 
assignment of separate evaluations for limitation of flexion and 
extension of the right leg is not appropriate here. 

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may apply for 
arthritis and instability of the knee.  Specifically, the VA 
General Counsel has held that, when x- ray findings of arthritis 
are present and a veteran's knee disability is evaluated under 
Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in at least noncompensable limitation of 
motion. See VAOPCGPREC 9-98 (August 14, 1998).

In the present case, a separate rating for instability is not 
warranted here.  Indeed, the record references numerous x-ray 
studies showing a normal right knee.  No radiographic evidence in 
the claims folder reveals arthritis, thus precluding assignment 
of separate ratings here.  Moreover, while acknowledging the 
Veteran's subjective complaints of buckling and giving way, both 
the VA examiners and the Veteran's private physician noted an 
objectively stable knee throughout the appeal period.

In sum, there is no support for a rating in excess of 10 percent 
for the Veteran's right knee disability over any portion of the 
rating period on appeal.  As the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular considerations

The Board has considered whether the Veteran's bilateral pes 
planus and right knee patellofemoral syndrome present exceptional 
or unusual disability pictures as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology for each disability and 
provide for consideration of additional symptomatology than is 
currently shown by the evidence.  Thus, his disability picture 
for each disability is contemplated by the rating schedule, and 
the assigned schedular evaluations for both of those disabilities 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


						(CONTINUED ON NEXT PAGE)





ORDER

An initial evaluation of 30 percent for bilateral pes planus is 
granted, subject to the regulations controlling the payment of 
monetary benefits.

An evaluation in excess of 10 percent for right knee 
patellofemoral syndrome is denied.

REMAND

An August 2006 VA record indicated that the Veteran was 
unemployed.  Earlier treatment reports had indicated that his 
service-connected disabilities were making it difficult for him 
to perform his job working on a garbage truck.  

In light of the above, it is noted that a claim of TDIU may be 
granted if the service-connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

Under § 4.16(a), a total disability rating for compensation may 
be assigned provided that, where there is only one disability, it 
is ratable at 60 percent or more and where there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent. For these purposes, 
disabilities resulting from common etiology or a single accident 
shall be considered as on disability. 38 C.F.R. § 4.16(a) (2009).

In this case, the Veteran does not meet the threshold percentages 
under 38 C.F.R. § 4.16(a).  However, he may still be entitled to 
TDIU under 38 C.F.R. § 4.16(b).  In this regard, the record does 
not contain any opinion as to unemployability.  As such, one 
should be obtained.  Moreover, it is noted that, because the 
Veteran has not satisfied the percentage thresholds under 
38 C.F.R. § 4.16(a), the Board is precluded from considering an 
extraschedular rating in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  Thus, if a favorable opinion is received as 
to the question of unemployability, then an extraschedular 
referral should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA general medical examination.  
The examiner should review the claims file in conjunction with 
the examination and indicate that such review has occurred.  
Then, the examiner is to opine whether it is at least as likely 
as not (50 percent or greater likelihood) that the Veteran's 
service- connected disabilities alone are sufficient to preclude 
substantially gainful employment in light of his professional 
qualifications and employment history. A rationale for all 
opinions and conclusion should be provided.

2.  If the examiner finds it at least as likely as not (50 
percent or greater likelihood) that the Veteran's service- 
connected disabilities alone are sufficient to preclude 
substantially gainful employment and he continues to not meet the 
percentage thresholds under 38 C.F.R. § 4.16(a), then refer the 
TDIU question to the Director of VA's Compensation and Pension 
Service.  

3.  Upon completion of the above, readjudicate the issue on 
appeal and consider all newly received evidence.  If any benefit 
sought on appeal remains denied, the appellant and his 
representative should be furnished an appropriate supplemental 
statement of the case and be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


